COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Javier Alvarado v. Lexington Insurance Company

Appellate case number:    01-10-01150-CV

Trial court case number: 0936711A

Trial court:              11th District Court of Harris County

       This Court ORDERS that the Clerk of the Court withdraw the mandate issued on August
9, 2012.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually


Date: October 18, 2012